Case 19-17117-amc         Doc 593    Filed 11/25/20 Entered 11/25/20 08:32:25                Desc Main
                                    Document      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:
                                               :       CHAPTER 11
 VASCULAR ACCESS CENTERS, L.P.,                :
                                               :
                                               :       BANKR. NO.: 19-17117 (AMC)
                                               :
                                Debtor.        :
                                               :


            OBJECTION OF THE UNITED STATES TRUSTEE TO
          SECOND INTERIM APPLICATION FOR COMPENSATION
        AND REIMBURSEMENT OF EXPENSES OF EISNERAMPER LLP,
    ACCOUNTANT AND FINANCIAL ADVISORS TO THE CHAPTER 11 TRUSTEE

          The United States Trustee for Region 3, by and through his counsel, hereby offers the

 following Objection to the Second Interim Application for Compensation and Reimbursement of

 Expenses of EisnerAmper LLP (“Applicant”), Accountant and Financial Advisors to Stephen V.

 Falanga, Chapter 11 Trustee of Vascular Access Centers, L.P. (the “Debtor”), for the Period

 from June 1, 2020 through July 31, 2020 (the “Application”).

          1.     Andrew R. Vara is the Acting United States Trustee for Region 3 (the “United

 States Trustee”).

          2.     Pursuant to U.S.C. Section 586, the Executive Office for United States Trustees

 has adopted procedural guidelines (hereinafter referred to as “UST Guidelines”), which UST

 Guidelines are to be used in reviewing applications filed for compensation and reimbursement

 under Section 330 of Title 11. In furtherance of his case supervisory responsibilities, the United

 States Trustee has standing to raise and be heard on issues of professional compensation.

          3.     As an initial proposition, the applicant seeking an award of professional

 compensation has the burden to establish entitlement to such an award under 11 U.S.C. Section


                                                   1
Case 19-17117-amc        Doc 593     Filed 11/25/20 Entered 11/25/20 08:32:25           Desc Main
                                    Document      Page 2 of 4



 330. In re Metro Transportation Co., 107 B.R. (E.D. Pa. 1989); In re the Columbia Gas System,

 Inc., et al., 150 B.R. 553 (Bankr. D. Del. 1992).

         4.     On November 12, 2019, Petitioning Creditors: Philadelphia Vascular Institute,

 LLC; Metter & Company; and Crestwood Associates, LLC commenced the instant case by filing

 a involuntary petition under Chapter 11 of the Bankruptcy Code against Debtor Vascular Access

 Centers, L.P. (the “Debtor”).

         5.     On November 25, 2019, the Court entered an Order for Relief in an Involuntary

 Case.

         6.     On February 12, 2020, the United States Trustee filed an Application for Order

 Approving Appointment of Chapter 11 Trustee.

         7.     On February 12, 2020, the Court entered an Order approving the appointment of

 Stephen V. Falanga, as Chapter 11 Trustee (“Chapter 11 Trustee”) in this case.

         8.     On or about March 2, 2020, an Application to Employ EisnerAmper LLP, as

 accountant and financial advisors for the Chapter 11 Trustee was filed.

         9.     On or about March 27, 2020, the Court entered an Order authorizing employment

 of EisnerAmper LLP as accountant and financial advisors for the Chapter 11 Trustee, effective

 as of February 12, 2020.

         10.    On or about November 13, 2020, the Applicant filed its Second Interim

 Application for Compensation and Reimbursement of Expenses for the Period from June 1, 2020

 through July 31, 2020 (Document No. 578) (the “Application”), wherein Applicant seeks

 approval and payment of interim fees in the amount of $66,286.50, representing approximately

 80% of the total fees of $82,834.00 for services rendered, and reimbursement of expenses in the

 amount of $19.30.



                                                     2
Case 19-17117-amc        Doc 593     Filed 11/25/20 Entered 11/25/20 08:32:25                Desc Main
                                    Document      Page 3 of 4



        11.     In reviewing the Application, the United States Trustee avers that the Applicant

 seeks compensation for services that are more appropriately a trustee’s responsibility. See In re

 Meade Land and Development Co., Inc., 527 F. 2d 280 (3d Cir. 1975). Part C Billing Summary

 Item 1. Description of Services, Section a. of the Application states, “Applicant continues to

 assist the Trustee with monitoring the Debtor’s facilities.” The United States Trustee objects to

 full payment for any services contained in the Application which represent trustee duties

 including time spent assisting the trustee with “monitoring the Debtor’s facilities” and requests

 the Court to deny full payment for such entries and/or allow payment in a reduced amount as the

 Court deems appropriate.

        12.     In reviewing the Application, the United States trustee avers that the time

 reflected on Exhibit “B” to the Application includes services which are administrative in

 contravention of Third Circuit Law. In re Meade Land and Development Co., Inc., 527 F.2d 280

 (3d Cir. 1975). The relevant objectionable entries have been extracted from Exhibit “B” to the

 Application and set forth on Exhibit “1” attached hereto. The United States Trustee objects to

 full payment for the time entries listed on Exhibit “1” and requests the Court to deny full

 payment for such entries in the amount of $1,295.00 and/or allow payment in a reduced amount

 as the Court deems appropriate.

                13.     The Application contains line items that fail to impart sufficient

 information to allow a reviewer to conduct a proper review to determine the reasonableness of

 the compensation being sought. Vaguely described entries are so inadequate as to preclude a

 determination if they contributed a benefit to the Debtor’s estate. Exhibit "2" attached hereto

 contains vague time entries, which have been highlighted for the Court’s review. The calculated

 value for the inadequate time entries is approximately 2.6 hours having a total value of



                                                  3
Case 19-17117-amc        Doc 593     Filed 11/25/20 Entered 11/25/20 08:32:25             Desc Main
                                    Document      Page 4 of 4



 $1,350.00. The United States trustee objects to full payment for the entries listed on Exhibit “2”

 and requests the Court to deny full payment for such entries in the amount of $1,350.00 and/or

 allow payment in a reduced amount as the Court deems appropriate.

                WHEREFORE, the United States Trustee respectfully requests this Court to deny

 or reduce the requested award commensurate with the afore-referenced objections.

                                              Respectfully submitted,

                                              ANDREW R. VARA
                                              United States Trustee for Regions 3 and 9



                                       By:        /s/ George M. Conway
                                              GEORGE M. CONWAY
                                              Trial Attorney
                                              Office of United States Trustee
                                              833 Chestnut Street, Suite 500
                                              Philadelphia, PA 19107
                                              (215) 597-4411

 Dated: November 25, 2020




                                                 4
